Exhibit 10.2

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (the “Agreement”), dated as of June 30, 2017 is made by
ONEOK, INC., an Oklahoma corporation (the “Guarantor”) in favor of MIZUHO BANK,
LTD., a national banking association, as administrative agent (the
“Administrative Agent”) for the several banks and other financial institutions
(the “Lenders”) from time to time party to the Term Loan Agreement, dated as of
January 8, 2016 (the “Original Credit Agreement”), as amended by the First
Amendment to Term Loan Agreement, dated as of April 18, 2017 (the “Amendment”),
each by and among ONEOK PARTNERS, L.P. (the “Borrower”), the Lenders and the
Administrative Agent (the Original Credit Agreement, as amended by the
Amendment, and as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders established a term loan
facility for the Borrower;

WHEREAS, Borrower is a direct or indirect Subsidiary of the Guarantor and
Guarantor will derive substantial benefit the Lenders entering into the
Amendment and amending the terms of the Original Credit Agreement; and

WHEREAS, it is a condition precedent to the effectiveness of the amendments to
the Original Credit Agreement in the Amendment that Guarantor execute and
deliver to the Administrative Agent this Agreement and Guarantor wishes to
fulfill said condition precedent.

NOW, THEREFORE, in order to induce Lenders to enter into the Amendment and amend
the Original Credit Agreement as set forth in the Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1.         Guarantee. The Guarantor unconditionally guarantees, jointly
with any other guarantors from time to time and severally, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of all
Obligations, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against any
Loan Party under Debtor Relief Laws, and including interest that accrues after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws whether or not the claim for such interest is allowed in such
proceeding, including, without limitation, (i) the due and punctual payment of
(A) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any proceeding or case under any Debtor Relief
Law, regardless of whether allowed or allowable in such proceeding or case) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (B) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise of the Borrower and other Loan
Parties to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents, and (ii) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrower and other
Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents (collectively, the “Guaranteed Obligations”). The Guarantor further
agrees that the Guaranteed Obligations may be amended, extended, refinanced,
modified or renewed, in whole or in part, without notice to or further assent
from the Guarantor, and that the Guarantor will remain bound upon its guarantee
notwithstanding any amendment, extension, refinancing, modification or renewal
of any

 

Page 1



--------------------------------------------------------------------------------

Guaranteed Obligations. All payments made by the Guarantor under this Agreement
shall be made to the Administrative Agent at the Administrative Agent’s Office
in Dollars.

Anything contained herein to the contrary notwithstanding, to the extent that
the obligations of the Guarantor hereunder would be subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state law, the obligations of the Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to such avoidance provisions.

Section 2.         Obligations Not Waived. To the fullest extent permitted by
applicable law, the Guarantor waives presentment or protest to, demand of or
payment from the Borrower or any other guarantor of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of the Guarantor hereunder shall not be affected by (i) the failure
of the Administrative Agent or any Lender to assert any claim or demand or to
enforce or exercise any right or remedy against the Borrower or any other
guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any guarantee or any other agreement, or (iii) the failure to perfect
any security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Lender.

Section 3.         Guarantee of Payment. The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any security held for payment of the Guaranteed Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.

Section 4.         No Discharge or Diminishment of Guarantee. The obligations of
the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration, or compromise of any of the Guaranteed
Obligations with respect to any other obligor, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantor or that would otherwise operate as a discharge of the Guarantor as
a matter of law or equity (other than the indefeasible payment in cash of the
Obligations).

Section 5.         Defenses of Borrower Waived. To the fullest extent permitted
by applicable law, the Guarantor waives any defense based on or arising out of
any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than the final and indefeasible
payment in full in cash of the Guaranteed Obligations. The Administrative Agent
and the Lenders may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any other Loan
Party or any other

 

Page 2



--------------------------------------------------------------------------------

guarantor, without affecting or impairing in any way the liability of the
Guarantor hereunder except to the extent the Guaranteed Obligations have been
finally and indefeasibly paid in cash. Pursuant to applicable law, the Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Borrower or any other guarantor, as the case may be, or any security.

Section 6.         No Setoff or Deductions. The Guarantor shall make all
payments hereunder without setoff or counterclaim. The Guarantor agrees to the
provisions of Section 3.01 of the Credit Agreement that are applicable to the
Guarantor, and such provisions are hereby incorporated by reference herein. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Agreement.

Section 7.         Information. The Guarantor assumes all responsibility for
being and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
the Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise the Guarantor
of information known to it or any of them regarding such circumstances or risks.

Section 8.         Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantor may have under applicable law (but
subject to Section 9), the Borrower agrees that (a) in the event a payment shall
be made by the Guarantor under this Agreement, the Borrower shall indemnify the
Guarantor for the full amount of such payment and the Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of the Guarantor
shall be sold to satisfy a claim of any Lender under this Agreement, the
Borrower shall indemnify the Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 9.         Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantor against the Borrower or
any other Loan Party under Section 8 and all other rights of indemnity,
contribution, reimbursement or subrogation under applicable law or otherwise
shall be fully subordinated and junior to the indefeasible prior payment in full
in cash of the Guaranteed Obligations. No failure on the part of the Borrower to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of the Guarantor with respect to
its obligations hereunder, and the Guarantor shall remain liable for the full
amount of the obligations of the Guarantor hereunder. In addition, all
Indebtedness and other obligations of the Borrower, and all Indebtedness and
other obligations of any other Loan Party, in each case now or hereafter owing
to the Guarantor is hereby subordinated in right of payment to the prior
indefeasible payment in full in cash of the Guaranteed Obligations. If any
amount shall be paid to the Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
Indebtedness or obligations of any Loan Party, such amount shall be held in
trust for the benefit of the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, but without reducing or affecting in any manner
the liability of the Guarantor under this Guaranty; provided that payments of
Indebtedness and other obligations owing by the Borrower or other Loan Party to
the Guarantor at a time when there does not exist a Default or Event of Default
shall not be held in trust or paid to the Administrative Agent.

Section 10.         Representations and Warranties. The Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct in all material respects, except that such materiality qualifier shall
not apply to the extent that any such representation and warranty is qualified
by materiality.

 

Page 3



--------------------------------------------------------------------------------

Section 11.         Termination; Reinstatement. This Guaranty is a continuing
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until the Guaranteed Obligations have
been indefeasibly paid in full in cash, all other amounts payable under this
Guaranty have been indefeasibly paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement. Notwithstanding the
foregoing, this Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by any Lender or the Guarantor upon
the bankruptcy or reorganization of the Borrower, the Guarantor or otherwise.
The obligations of the Guarantor under this paragraph shall survive termination
of this Agreement.

Section 12.         Stay of Acceleration. In the event that acceleration of the
time for payment of any of the Guaranteed Obligations is stayed, in connection
with any case commenced by or against the Guarantor or the Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Administrative Agent, on behalf
of the Lenders.

Section 13.         Expenses. The Guarantor shall pay on demand all
out-of-pocket expenses in any way relating to the enforcement or protection of
the rights of the Administrative Agent and the Lenders under this Agreement or
in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Administrative Agent and the Lenders in any proceeding any Debtor Relief Laws.
The obligations of the Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this Agreement.

Section 14.         Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantor that are contained in
this Agreement shall bind the Guarantor and its successors and assigns and inure
to the benefit of the Administrative Agent, the Lenders and their respective
successors and assigns, and the Lenders may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part. This Agreement shall become effective as to the Guarantor when a
counterpart hereof is executed on behalf of the Guarantor. The Guarantor shall
not have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void).

Section 15.         Waivers; Amendment.

(a)        No failure or delay of the Administrative Agent of any kind in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights of the Administrative Agent hereunder and of the
Lenders under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on the Guarantor in any case shall entitle the Guarantor to any other or
further notice in similar or other circumstances.

 

Page 4



--------------------------------------------------------------------------------

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor with respect to which such waiver, amendment or modification
relates and the Administrative Agent in accordance with Section 10.01 of the
Credit Agreement.

Section 16.         Notices. All communications and notices hereunder shall be
in writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to the Guarantor shall be given to it at
its address set forth on Schedule I attached hereto or such other address as
shall be designated by notice given by the Guarantor.

Section 17.         Severability. Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 18.         Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 14), and
shall become effective as provided in Section 14. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
constitutes the entire agreement among the parties hereto regarding the subject
matters hereof and supersedes all prior agreements and understandings, oral or
written, regarding such subject matter.

Section 19.         Rules of Interpretation. The rules of interpretation
specified in Section 1.02 of the Credit Agreement shall be applicable to this
Agreement.

Section 20.         Governing Law; Jurisdiction; Consent to Service of Process.

(a)        This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

(b)        THE GUARANTOR (i) IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN
NEW YORK CITY, AND IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION
OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT and (ii) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

Page 5



--------------------------------------------------------------------------------

(c)        TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR
HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT, AND
(ii) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

Section 21.         Waiver of Jury Trial. THE GUARANTOR IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), AND CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

Section 22.         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and its Affiliates is hereby authorized at any
time and from time to time, without prior notice to the Guarantor, such notice
being waived by the Guarantor to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of the Guarantor
against any or all the obligations of the Guarantor now or hereafter existing
under this Agreement and the other Loan Documents, irrespective of whether or
not such Person shall have made any demand under this Agreement or any other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 22 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

Section 23.         Entire Agreement. This Agreement and the other Loan
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties.

[Remainder of Page is Intentionally Blank]

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.

 

GUARANTOR: ONEOK, INC., an Oklahoma corporation By:   /s/ Walter S. Hulse III  
Walter S. Hulse III, Chief Financial Officer   and Executive Vice President,
Strategic   Planning and Corporate Affairs

 

[Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------

SCHEDULE I TO THE

GUARANTY AGREEMENT

ONEOK, Inc.

100 West Fifth Street

Tulsa, OK 74102-0871

 

Schedule 1

Guaranty Agreement